       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 1 of 42




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Tigran Guledjian (Cal. Bar No. 207613)
 2   tigranguledjian@quinnemanuel.com
     Richard H. Doss (Cal. Bar No. 204078)
 3   richarddoss@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
 4 Los Angeles, California 90017-2543
   Telephone:     (213) 443-3000
 5 Facsimile:     (213) 443-3100

 6 Attorneys for Plaintiffs Seiko Epson Corporation,
   Epson America, Inc., and Epson Portland Inc.
 7

 8                              UNITED STATES DISTRICT COURT

 9                NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

10

11 SEIKO EPSON CORPORATION,                            CASE NO. ________________
   a Japan corporation; EPSON AMERICA,
12 INC., a California corporation; and EPSON           COMPLAINT FOR:
   PORTLAND INC., an Oregon corporation,,              PATENT INFRINGEMENT
13
                  Plaintiffs,                          DEMAND FOR JURY TRIAL
14
           vs.                                         Trial Date:         None Set
15
   STRAIGHTOUTTAINK, LP., a California
16 limited partnership; and NAHN HO, an
   individual,
17
                  Defendants.
18

19

20

21

22

23

24

25

26

27

28

                                                                            Case No. ________________
                                                              COMPLAINT FOR: PATENT INFRINGEMENT
        Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 2 of 42




 1           Plaintiffs Seiko Epson Corporation, Epson America, Inc., and Epson Portland Inc.,

 2 (collectively, "Epson"), for their Complaint herein, allege as follows:

 3                                      NATURE OF THE ACTION
 4           1.     This is an action for patent infringement of United States Patent No. 6,955,422 ("the

 5 '422 patent"), United States Patent No. 8,794,749 ("the '749 patent"), and United States Patent No.

 6 8,454,116 ("the '116 patent") (collectively "Epson Patents") arising under the patent laws of the United

 7 States, 35 U.S.C. § 1 et. seq.

 8           2.     The infringing products at issue are aftermarket ink cartridges for use with Epson

 9 printers. Over the years Epson has brought numerous actions in various district courts as well as the

10 United States International Trade Commission ("ITC" or "Commission") for infringement of its

11 patents. In fact, the ITC has issued two general exclusion orders that prohibit the importation of ink

12 cartridges that infringe certain Epson patents, including the three patents asserted in this case. Epson's

13 patent enforcement efforts have been widely publicized and reported by the aftermarket ink cartridge

14 industry and by Epson itself. As a result, the aftermarket ink cartridge industry is intimately familiar

15 with the ITC's general exclusion orders and Epson's patents. Players in the aftermarket ink cartridge

16 industry know that importation and sale of ink cartridges for use with Epson printers may violate the

17 ITC's general exclusion orders and infringe Epson's patents. Epson also gives notice of its patents,

18 including the '422, '749, and '116 patents, by virtual marking of its cartridges pursuant to 35 U.S.C.

19 § 287(a). Nevertheless, infringers continue to import and sell infringing ink cartridges in flagrant

20 violation of the ITC's general exclusion orders, United States patent law, and Epson's patents.

21           3.     Defendants in this case are willful infringers of Epson's patents, including the '422,

22 '749, and '116 patents, and violators of the ITC's general exclusion orders. Epson brings this action to

23 recover money damages, for a preliminary and permanent injunction, and for other relief as set forth

24 herein.

25                                          RELATED ACTIONS
26           4.     This action is related to the following twenty-two actions because one or more of the

27 Epson patents asserted here are or were also asserted in those cases against infringing aftermarket ink

28 cartridges that, from a patent analysis perspective, are the same as the accused products in this case:

                                                        -2-                     Case No. ________________
                                                                  COMPLAINT FOR: PATENT INFRINGEMENT
     Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 3 of 42




 1             a.   Seiko Epson Corporation, et al. v. BCH Technologies LLC, et al., Civil No.

 2                  1:19-cv-01067 (M.D.N.C.), filed on October 17, 2019, currently pending;

 3             b.   Seiko Epson Corporation, et al. v. STS Refill Technology, LLC, et al., Civil

 4                  No. 9:18-cv-81723-CV-ALTMAN (S.D.FL.), filed on December 17, 2018,

 5                  currently pending;

 6             c.   Seiko Epson Corporation, et al. v. CIS Systems, Inc., et al., Civil No. 1:18-

 7                  cv-06586-ENV-PK (N.D.IL.), filed on September 27, 2018, currently

 8                  pending;

 9             d.   Seiko Epson Corporation, et al. v. Inkjet2U LLP, et al., Civil No. 3:16-cv-

10                  2322-YY (D. Or.) filed on December 14, 2016, currently pending;

11             e.   Seiko Epson Corporation, et al. v. FTrade Inc., et al., Civil No. 1:18-cv-

12                  05036-ENV-PK (E.D.N.Y.), filed on September 5, 2018, concluded by

13                  settlement, consent judgment and permanent injunction;

14             f.   Seiko Epson Corporation, et al. v. Sinotime Technologies, Inc., et. al., Civil

15                  No. 18-cv-22838-Gayles/Otazo-Reyes (S.D. Fla.) filed on July 13, 2018,

16                  concluded by settlement, consent judgment and permanent injunction;

17             g.   Seiko Epson Corporation, et al. v. EZ Inks et al., Civil No. 1:18-cv-01338

18                  (E.D.N.Y.), filed on March 2, 2018, concluded by settlement, consent

19                  judgment and permanent injunction;

20             h.   Seiko Epson Corporation, et al. v. InkPro2Day, et. al., Civil No. 2:18-cv-

21                  00372-JAD-NJK (D. Nev.) filed on March 1, 2018, concluded by default

22                  judgment and permanent injunction;

23             i.   Seiko Epson Corporation, et al. v. Prinko Image Co. (USA), Inc., Civil No.

24                  2:17-cv-04501-AB (JCx) (C.D. Cal.) filed on June 16, 2017, concluded by

25                  default judgment and permanent injunction;

26             j.   Seiko Epson Corporation, et al. v. Soldcrazy USA LLC, Civil No. 2:17-cv-

27                  04502-AB (JCx) (C.D. Cal.) filed on June 16, 2017, concluded by default

28                  judgment and permanent injunction;

                                               -3-                     Case No. ________________
                                                         COMPLAINT FOR: PATENT INFRINGEMENT
     Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 4 of 42




 1             k.   Seiko Epson Corporation, et al. v. Advance Image Manufacturers, Inc.,

 2                  Civil No. 3:17-cv-425-YY (D. Or.) filed on March 16, 2017, concluded by

 3                  default judgment and permanent injunction;

 4             l.   Seiko Epson Corporation, et al. v. OW Supplies Corp., et al., Civil No.

 5                  3:17-cv-363-YY (D. Or.) filed on March 3, 2017, concluded by settlement,

 6                  consent judgment and permanent injunction;

 7             m.   Seiko Epson Corporation, et al. v. Ta Trix USA Inc., Civil No. 3:17-cv-369-

 8                  YY (D. Or.) filed on March 3, 2017, concluded by settlement, consent

 9                  judgment and permanent injunction;

10             n.   Seiko Epson Corporation, et al. v. Gaea Supplies Corporation,, Civil No.

11                  3:17-cv-366-SB (D. Or.) filed on March 3, 2017, concluded by settlement,

12                  consent judgment and permanent injunction;

13             o.   Seiko Epson Corporation, et al. v. HT Tech, Inc. and HT Imaging Inc., Civil

14                  No. 3:16-cv-2321-YY (D. Or.) filed December 14, 2016, concluded by

15                  settlement, consent judgment and permanent injunction;

16             p.   Seiko Epson Corporation, et al. v. Shoppers Smart LLC, Houses Investing,

17                  LLP and Houses Investing Of Florida, Corp., Civil No. 3:16-cv-2324-YY

18                  (D. Or.) filed on December 14, 2016, concluded by settlement, consent

19                  judgment and permanent injunction;

20             q.   Seiko Epson Corporation, et al. v. Nano Business & Technology, Inc., Civil

21                  No. 3:16-cv-02211-YY (D. Or.), filed on November 22, 2016, concluded by

22                  settlement, consent judgment and permanent injunction;

23             r.   Seiko Epson Corporation, et al. v. Glory South Software Manufacturing

24                  Inc., et al., Civil No. 06-236-BR (D. Or.), filed on February 17, 2006,

25                  concluded by default judgment and permanent injunction

26             s.   Seiko Epson Corporation, et al. v. Glory South Software Manufacturing

27                  Inc., et al., Civil No. 06-477-BR (D. Or.), filed on April 7, 2006, concluded

28                  by default judgment and permanent injunction;

                                              -4-                     Case No. ________________
                                                        COMPLAINT FOR: PATENT INFRINGEMENT
        Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 5 of 42




 1                   t.    Seiko Epson Corporation, et al. v. Abacus 24-7 LLC, et al., Civil No. 09-

 2                         477-BR (D. Or.), filed on April 28, 2009, concluded by settlement, consent

 3                         judgment and permanent injunction;

 4                   u.    Seiko Epson Corporation, et al. v. E-Babylon, Inc., et al., Civil No. 07-896-

 5                         BR (D. Or.), filed on June 18, 2007, concluded by settlement, consent

 6                         judgment and permanent injunction; and

 7                   v.    Seiko Epson Corporation, et al. v. Inkjetmadness.com, Inc., et al., Civil No.

 8                         08-452-BR (D. Or.), filed on April 10, 2008, concluded by settlement,

 9                         consent judgment and permanent injunction.

10          5.      In addition, this action is related to In the Matter of CERTAIN INK CARTRIDGES AND

11 COMPONENTS THEREOF, Investigation No. 337-TA-946, United States International Trade

12 Commission, Washington, D.C., which was adjudicated by the ITC in a final determination

13 (Commission Opinion, May 26, 2016) (the "ITC 946 Investigation") and in which the Commission

14 issued a General Exclusion Order and certain Cease and Desist Orders that include the '749 patent and

15 the '116 patent. The '749 and '116 patents asserted in this case were litigated in the ITC 946

16 Investigation against the same or overlapping groups of aftermarket ink cartridges that are accused of

17 infringement in this action.

18          6.      Finally, this action is related to In the Matter of CERTAIN INK CARTRIDGES AND

19 COMPONENTS THEREOF, Investigation No. 337-TA-565, United States International Trade

20 Commission, Washington, D.C., which was adjudicated by the ITC in a final determination

21 (Commission Opinion, Oct. 19, 2007) (the "ITC 565 Investigation") and in which the Commission

22 issued a General Exclusion Order and certain Cease and Desist Orders that include the '422 patent.

23 The '422 patent at issue in this case was litigated in the ITC 565 Investigation against the same or

24 overlapping groups of aftermarket ink cartridges that are accused of infringement in this action.

25                                            THE PARTIES
26          7.      Plaintiff Seiko Epson Corporation ("Seiko Epson") is a corporation organized and

27 existing under the laws of Japan. Its principal place of business is located at 3-3-5 Owa Suwa-Shi

28 Nagano-Ken, 392-8502, Japan. Seiko Epson is the assignee of the Epson Patents.

                                                      -5-                     Case No. ________________
                                                                COMPLAINT FOR: PATENT INFRINGEMENT
        Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 6 of 42




 1          8.      Plaintiff Epson America, Inc. ("Epson America") is a corporation organized and

 2 existing under the laws of the State of California. Its principal place of business is located at 3840

 3 Kilroy Airport Way, Long Beach, California 90806. As the North American sales, marketing and

 4 customer service affiliate of Seiko Epson, Epson America is the exclusive licensee of the Epson

 5 Patents for distributing in the United States Epson ink cartridges that embody the inventions contained

 6 in the Epson Patents, including cartridges manufactured by Epson Portland Inc.

 7          9.      Plaintiff Epson Portland Inc. ("Epson Portland is a corporation organized and existing

 8 under the laws of the State of Oregon. Its principal place of business is located at 3950 NE Aloclek

 9 Place, Hillsboro, Oregon 97124. Epson Portland is the exclusive licensee of the Epson Patents for

10 manufacturing in the United States Epson ink cartridges that embody the inventions contained in the

11 Epson Patents. Seiko Epson, Epson America and Epson Portland are sometimes referred to

12 collectively herein as "Epson" or "Plaintiffs."

13          10.     Plaintiffs produce and sell ink cartridges that operate with Epson ink jet printers

14 utilizing Epson's patented technology and designs in the United States and in this judicial district.

15          11.     On information and belief, and according to the California Secretary of State,

16 defendant Straightouttaink, LP ("Straightouttaink") is a limited partnership organized and existing

17 under the laws of the State of California. Based on information and belief, and according to

18 Straightouttaink's filings with the California Secretary of State, Straightouttaink's sole general partner

19 is Nhan Ho and Straightouttaink's principal office and mailing address is 541 W. Capitol Expressway

20 10-212, San Jose, California 95136.           Based on information and belief, and according to

21 Straightouttaink's filings with the California Secretary of State, Straightouttaink's registered agent for

22 service of process is Hung Le and the service address is 2491 Escalonia Court, San Jose, California

23 95121. According to Straightouttaink's website at discountinkllc.com, the contact address listed is 541

24 W. Capital Expressway 10-212, San Jose, California 95136, the same address as Straightouttaink's

25 principal office and mailing address.

26          12.     On information and belief, defendant, Nahn Ho, is an individual who resides in

27 California, and is the sole general partner of defendant Straightouttaink with an address at 541 W.

28 Capitol Expressway 10-212, San Jose, California 95136.

                                                        -6-                     Case No. ________________
                                                                  COMPLAINT FOR: PATENT INFRINGEMENT
        Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 7 of 42




 1          13.     Collectively, defendants Straightouttaink and Nahn Ho are referred to herein as

 2 “Defendants.”

 3          14.     On information and belief, Defendants have and continue to conduct business on the

 4 Internet under the name "discountinkllc" through at least their online store located at

 5 discountinkllc.com and through their listings and/or storefronts on eBay.com and myshopify.com

 6 using at least the seller name "discountinkllc." Directly through the discountinkllc.com website and

 7 through eBay.com and myshopify.com, Defendants offer for sale and sell ink cartridges that infringe

 8 the Epson Patents. For example, in the annotated screen capture below of a discountinkllc.com listing

 9 visited on August 7, 2019, Defendants offeredq for sale infringing ink cartridges for Epson printers

10 and describe the infringing ink cartridge as "6 pack Epson 78 ink cartridge," "Product Type:

11 Compatible Ink Cartridge" "replacement for: 78."

12

13

14

15

16

17

18

19

20

21

22          15.     As another example, in the annotated screen capture below of an ebay.com listing,
23 visited on May 1, 2018, Defendants sell their infringing ink cartridges for Epson printers and describe

24 the infringing ink cartridges as "New Compatible Ink Cartridge" "Replacement for T200XL," "5 Pack

25 Ink Cartrdiges for Epson T200XL, T200XL120, T200XL[220], T200XL320, T200XL420," and that

26 these infringing ink cartridges are shipped and sold by discountinkllc.

27

28

                                                      -7-                     Case No. ________________
                                                                COMPLAINT FOR: PATENT INFRINGEMENT
        Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 8 of 42




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14         16.     As another example, in the annotated screen capture below of an ebay.com listing,

15 visited on August 10, 2019, Defendants sell their infringing ink cartridges for Epson printers and

16 describe the infringing ink cartridges as "4 Pack Compatible Epson T676 Black/Cyan/Magenta

17 /Yellow Ink Cartrdiges for use with: Epson WorkForce Pro WP-4010, WP-4020, WP-4023, WP-4090,

18 WP-4520, WP-4530, WP-4533, WP-4540," and that these infringing ink cartridges are shipped and

19 sold by Defendant's under their einkshop2014 ebay seller name.

20

21

22

23

24

25

26

27

28

                                                    -8-                    Case No. ________________
                                                             COMPLAINT FOR: PATENT INFRINGEMENT
       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 9 of 42




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23         17.    Numerous purchases of infringing ink cartridges were made by Epson from

24 Defendants' website, eBay.com, and myshopify.com. The infringing ink cartridges were shipped by

25 Defendants to Epson from Defendant's principal office and mailing address at 541 W. Capital

26 Expressway 10-212, San Jose, California 95136 address.

27

28

                                                  -9-                     Case No. ________________
                                                            COMPLAINT FOR: PATENT INFRINGEMENT
       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 10 of 42




 1          18.     On May 7, 2017, the United States International Trade Commission ("ITC") issued a

 2 Seizure and Forfeiture Order in the 337-TA-565 ITC Investigation, discussed in paragraph 6 above,

 3 against Defendant, ordering that (emphasis added):

 4                  Ink Cartridges and Components Thereof that are imported in violation
                    of the general exclusion order issued in the above-captioned
 5                  investigation are to be seized and forfeited to the United States, if
                    imported by the following firm: Straightouttaink, 287 Meadowlark
 6                  Drive, Sunnyvale, California 94089, or any affiliated companies,
                    parents, subsidiaries, or other related business entities, or any of their
 7                  successors or assigns.

 8 On information and belief, "Straightouttaink" referenced in the Seizure and Forfeiture Order is the

 9 same company as defendant Straightuottaink named herein and that the address identified in the

10 Seizure and Forfeiture Order. The foregoing Seizure and Forfeiture Order, by its terms, was

11 issued by the ITC after the United States Bureau of Customs and Border Protection ("Customs")

12 had informed the ITC that defendant Straightouttaink had attempted to import infringing ink

13 cartridges covered by the 337-TA-565 General Exclusion Order and that Customs had denied such

14 entry of infringing ink cartridges and informed defendant Straightouttaink of the 337-TA-565

15 General Exclusion Order and also informed defendant Straightouttaink that any further attempt to

16 import infringing ink cartridges covered by the 337-TA-565 General Exclusion Order would result

17 in seizure and forfeiture. On information and belief, despite Customs' notice and despite the ITC's

18 Seizure and Forfeiture Order, and with full knowledge of the same and of at least the '422 patent

19 (which is one of the patents covered by the 337-TA-565 General Exclusion Order) complained of

20 herein, including knowledge of its infringement of at least the '422 patent, Defendants imported

21 and continue to import infringing ink cartridges into the United States for sale on its their websites

22 and online marketplace storefronts identified in paragraphs 11-17 above, and elsewhere. For at

23 least these reasons, and others, Defendants' importation, offers to sell, and sale of infringing ink

24 cartridges complained of herein is willful. A copy of the ITC's Seizure and Forfeiture Order is

25 attached hereto as Exhibit A.

26                                    JURISDICTION AND VENUE
27          19.     The causes of action herein for patent infringement arise under the patent laws of the

28 United States, 35 U.S.C. § 271. This Court has subject matter jurisdiction over the claims for patent

                                                       -10-                     Case No. ________________
                                                                  COMPLAINT FOR: PATENT INFRINGEMENT
        Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 11 of 42




 1 infringement pursuant to 28 U.S.C. §§ 1331 and 1338(a). This Court has personal jurisdiction of the

 2 Defendants at least because Defendants have committed acts of direct and indirect patent infringement

 3 in this judicial district and reside in this judicial district. Venue is proper in this district under 28

 4 U.S.C. §§ 1391(b), (c) and 1400(b).

 5                                     FIRST CLAIM FOR RELIEF
 6                                (Patent Infringement—35 U.S.C. § 271)
 7                         INFRINGEMENT OF U.S. PATENT NO. 6,955,422
 8          20.     Epson incorporates by reference each and every allegation contained in Paragraphs 1

 9 through 19 as though fully set forth at length here.

10          21.     Epson owns all right, title, and interest in, including the right to sue thereon and the

11 right to recover for infringement thereof, United States Patent No. 6,955,422, which was duly and

12 legally issued to Seiko Epson by the United States Patent and Trademark Office on October 18, 2005.

13 Attached as Exhibit B to this Complaint is a true and correct copy of the '422 patent. On September

14 29, 2009, reexamination certificate 6,955,422 C1 was duly and legally issued to Seiko Epson by the

15 Unites States Patent and Trademark Office. Attached as Exhibit C to this Complaint is a true and

16 correct copy of the reexamination certificate of the '422 patent. The original patent and the

17 reexamination certificate are collectively referred to herein as "the '422 patent." The '422 patent

18 relates generally to ink cartridges for printers.

19          22.     The '422 patent is valid and enforceable.

20          23.     On information and belief after conducting a reasonable investigation, Defendants have

21 infringed and are infringing the '422 patent, as defined by numerous claims of the patent in violation

22 of 35 U.S.C. § 271(a) by making, using, importing, offering to sell, and selling in this judicial district

23 and elsewhere aftermarket ink cartridges that operate with Epson ink jet printers, including but not

24 limited to ink cartridges having model nos. 69, T069, 78, T078, 126, T126, 200XL, T200XL,

25 T200XL120, T200XL220, T200XL320, T200XL420, 802, and T802XL, as well as others that are no

26 more than colorably different from the foregoing (collectively, the "Accused '422 Ink Cartridges").

27 The specific models of Accused '422 Ink Cartridges identified above were obtained by Epson during

28

                                                       -11-                     Case No. ________________
                                                                  COMPLAINT FOR: PATENT INFRINGEMENT
       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 12 of 42




 1 its investigation leading to this Complaint from Defendants' online listings on their discountinkllc.com

 2 website and storefronts on ebay.com and myshopify.com.

 3          24.     As a non-limiting example, set forth below is a claim chart with a description of

 4 Defendants' infringement of exemplary claim 1 of the '422 patent by the Accused '422 Ink Cartridges.

 5 The infringement is shown using a representative ink cartridge (Model No. T200XL120; Control No. 1

 6 8988) from among the Accused '422 Ink Cartridges purchased from Defendants that, for infringement

 7 analysis purposes, is representative of and represents all of Defendants' ink cartridges within the

 8 Accused '422 Ink Cartridges (i.e., the represented ink cartridges), including, but not limited to, the

 9 models identified above. The claim chart below refers to this ink cartridge as "the Representative '422

10 Ink Cartridge." The Representative '422 Ink Cartridge was designed for use in a specific Epson

11 printer, the Epson WF-2530 printer ("the Representative '422 Epson Printer"), and for purposes of the

12 analysis set forth herein, the Representative '422 Ink Cartridge was tested in the Representative '422

13 Epson Printer, as discussed in further detail in the claim chart below.

14
          Claim 1 of
                                         Where found in the Accused '422 Ink Cartridges
15      the '422 Patent

16   [1a] An ink              Each of the Accused '422 Ink Cartridges is an ink cartridge for detachably
     cartridge detachably     mounting on the carriage of an Epson ink jet printer that is reciprocally
17   mountable on a           movable in a recording apparatus (i.e., an ink jet printer). Defendants
     carriage which is        market and sell the Accused '422 Ink Cartridges as being compatible with
18   reciprocally movable     one or more specific Epson ink jet printers. For example, the Representative
     in a recording           '422 Ink Cartridge is compatible with the Representative '422 Epson Printer.
19   apparatus and which
     has a plurality of
20   electrodes, an
     engagement portion
21   and an ink supply
     needle, the ink
22   cartridge
     comprising:
23

24
                                                 an ink cartridge detachably mountable on a
25                                             carriage of a recording apparatus (i.e., an ink jet
                                                                    printer)
26
        1
          For identification purposes, a unique "control number" ("Control No.") has been assigned
27
   by Epson to this ink cartridge and all other ink cartridges, purchased by Epson from Defendants as
28 part of Epson's investigation leading to the filing of this Complaint.

                                                       -12-                       Case No. ________________
                                                                    COMPLAINT FOR: PATENT INFRINGEMENT
     Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 13 of 42




 1
                      The following photograph depicts the Representative '422 Ink Cartridge
 2                    detachably mounted in the carriage of the Representative '422 Epson Printer.

 3

 4
                      Representative '422 Ink
 5                    Cartridge detachably
                      mounted in the carriage
 6                    of the Representative
                      '422 Epson Printer
 7

 8

 9

10

11

12

13

14
                      The reciprocally movable carriage in a recording apparatus (i.e., an ink jet
15                    printer) has a plurality of electrodes, an engagement portion and an ink
                      supply needle. The following photograph shows the engagement portion,
16                    electrodes, and ink supply needle of the carriage of the Representative '422
                      Epson Printer.
17
                        Engagement portion
18                      of the carriage of the
                        Representative '422
19                      Epson Printer

20
                        Electrodes of the
21                      carriage of the
                        Representative '422
22                      Epson Printer

23                      Ink supply needle of
                        the carriage of the
24                      Representative '422
                        Epson Printer
25

26                    When mounted, each of the Accused '422 Ink Cartridges supplies ink to the
                      printhead of the ink jet printer through an ink supply needle of the printer
27                    (the needle, which is part of the carriage inside the ink jet printer and not
                      part of the cartridge, has a passage that allows ink to pass from the ink
28                    cartridge through the needle).

                                                 -13-                  Case No. ________________
                                                         COMPLAINT FOR: PATENT INFRINGEMENT
      Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 14 of 42




 1
                              Accordingly, the Accused '422 Ink Cartridges literally meet the preamble of
 2                            claim 1 of the '422 patent.

     [1b] a container that    Each of the Accused '422 Ink Cartridges has a container that stores ink, an
 3
     stores ink therein       ink supply port that is connectable to the ink supply needle of the printer
 4   and has an ink           carriage, with the ink supply port located in a leading end side in an
     supply port              insertion direction of the container into the carriage. These features are
 5   connectable to the
     ink supply needle,       shown below using the Representative '422 Ink Cartridge:
 6   the ink supply port
     being located in a
     leading end side in                                                      container that
 7                                                                            stores ink
     an insertion direction
 8   of the container into
     the carriage,
                                                                                               insertion
 9   the container further
                                                                                               direction
     having first and
10   second surfaces
     opposite each other,
11   the first surface
     being substantially                         Ink supply port located at leading
12   parallel to the                             end side in insertion direction
     insertion direction of
13   the container into the   Each of the Accused '422 Ink Cartridges has a container that has a first and
     carriage;
                              second surfaces opposite each other, the first surface being substantially
14                            parallel to the insertion direction of the container into the carriage. These
                              features are shown below using the Representative '422 Ink Cartridge:
15

16

17
                              first surface is
18                            substantially                                            second      insertion
                              parallel to the                                          surface     direction
19                            insertion                                                (i.e., back
                              direction                                                surface)
20

21
                              Accordingly, the Accused '422 Ink Cartridges literally meet this limitation
22                            of claim 1 of the '422 patent.
23

24

25

26

27

28

                                                      -14-                     Case No. ________________
                                                                 COMPLAINT FOR: PATENT INFRINGEMENT
       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 15 of 42




 1                             Each of the Accused '422 Ink Cartridges has a memory device having a
     [1c] a memory
 2   device having a           plurality of electrodes that are disposed substantially in a first plane for
     plurality of              respective electrical connection to the electrodes of the carriage, the
 3   electrodes disposed       electrodes of the memory device are fixed relative to the first surface of the
     substantially in a
     first plane for           container. These features are shown below using the Representative '422
 4                             Ink Cartridge:
     respective electrical
 5   connection to the
     electrodes of the         gold colored
 6   carriage, the             electrodes are in the
     electrodes of the         plane of the circuit
 7   memory device             board which itself is
     being fixed relative      in a first plane
 8   to the first surface of
     the container; and        the electrodes are
 9                             fixed relative to the                Memory devices is
                               first surface (i.e., the             on the back of the
10                             front surface of the                 green circuit board
                               container
11
                               Accordingly, the Accused '422 Ink Cartridges literally meet this limitation
12                             of claim 1 of the '422 patent.
13   [1d] a retaining          Each of the Accused '422 Ink Cartridges has a retaining member disposed
     member disposed on        on the first surface of the container, and has a movable engagement portion
14   the first surface of      that can shift position relative to the first surface of the container. The
     the container, and        movable engagement portion is located at a trailing end side relative to the
15   having a movable
     engagement portion        electrodes of the memory device in the insertion direction of the container
16   that can shift            into the carriage. The movable engagement portion of the retaining member
     position relative to      is engageable with the engagement portion of the carriage. These features
17   the first surface of      are shown below using the Representative '422 Ink Cartridge:
     the container and
18   which is located at a     retaining member on
     trailing end side         first surface
19   relative to the
     electrodes of the
20   memory device in                                                                            insertion
     the insertion               moveable engagement
                                                                                                 direction
21   direction of the            portion located above
     container into the          (i.e., trailing end side in
22   carriage, and which         insertion direction) the
     is engageable with          electrodes
23   the engagement
     portion of the
24   carriage,
                               Accordingly, the Accused '422 Ink Cartridges literally meet this limitation
25                             of claim 1 of the '422 patent.
26

27

28

                                                           -15-                 Case No. ________________
                                                                  COMPLAINT FOR: PATENT INFRINGEMENT
       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 16 of 42




 1                            In each of the Accused '422 Ink Cartridges at least one of the electrodes, the
      [1e] wherein at least
 2    one said electrode,     movable engagement portion, and the axis of the ink supply port are
      the movable             intersected by a second plane that is perpendicular to the first plane. These
 3    engagement portion,     features are shown below using the Representative '422 Ink Cartridge:
      and an axis of the
 4    ink supply port are
      intersected by a
 5    second plane that is
      perpendicular to the
      first plane.                                                                 engagement portion is
 6                                                                                 intersected by second
                                                                                   plane
 7                            second plane represented
                              by red vertical line (as
 8                            viewed on edge) which is
                              perpendicular to the first
 9                            plane (in which the
                              electrodes lie and
10                            represented, e.g., by the
                              green circuit board)
                                                                                   center electrode in
11                                                                                 lower row is intersected
                                                                                   by second plane
12

13                                                                                axis of ink supply port
                                                                                  (represented by blue
14                                                                                dotted line) is intersected
                                                                                  by second plane
15
                              Accordingly, the Accused '422 Ink Cartridges literally meet this limitation
16                            of claim 1 of the '422 patent.

17

18          25.     On information and belief after conducting a reasonable investigation, Defendants have
19 and are actively, knowingly and intentionally aiding and abetting and inducing infringement of the

20 '422 patent in violation of 35 U.S.C. § 271(b) by non-parties, including end-users, despite Defendants'

21 knowledge of the '422 patent.

22          26.     On information and belief, defendant Straighouttaink's sole general partner, defendant
23 Nhan Ho, directs and controls the infringing activities of defendant Straightouttaink and has taken and

24 continues to take active steps to encourage and induce Straighouttaink to infringe by actively running

25 and directing the businesses, including but not limited to being the principal decision maker regarding

26 the promotion, advertising, and sale of products that infringe the '422 patent on Defendants' website

27 and storefronts on internet marketplaces, including ebay.com and myshopify.com discussed above in

28 paragraphs 11-17.

                                                      -16-                     Case No. ________________
                                                                 COMPLAINT FOR: PATENT INFRINGEMENT
       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 17 of 42




 1            27.   On information and belief, Defendants had knowledge of the '422 patent prior to, or at

 2 least since the filing and service of this complaint on Defendants.

 3            28.   On information and belief, Defendants are contributing to the infringement of the '422

 4 patent in violation of 35 U.S.C. § 271(c) by non-parties by offering to sell or selling within the United

 5 States or importing into the United States components of the patented inventions set forth in the '422

 6 patent. The components constitute a material part of the inventions. Defendants know that such

 7 components are especially made or especially adapted for use in an infringement of the '422 patent.

 8 The components are not a staple article or commodity of commerce suitable for substantial

 9 noninfringing use.

10            29.   By reason of Defendants' infringing activities, Epson has suffered, and will continue to

11 suffer, substantial damages in an amount to be proven at trial.

12            30.   Defendants' acts complained of herein have damaged and will continue to damage

13 Epson irreparably. Epson has no adequate remedy at law for these wrongs and injuries. Epson is

14 therefore entitled to a preliminary and permanent injunction restraining and enjoining Defendants and

15 their agents, servants, and employees, and all persons acting thereunder, in concert with, or on their

16 behalf, from infringing the claims of the '422 patent.

17            31.   Defendants are not licensed or otherwise authorized to make, use, import, sell, or offer

18 to sell any ink cartridge claimed in the '422 patent, and Defendants' conduct is, in every instance,

19 without Epson's consent.

20            32.   On information and belief, Defendants' infringement has been and continues to be

21 willful.

22                                   SECOND CLAIM FOR RELIEF
23                                (Patent Infringement—35 U.S.C. § 271)
24                         INFRINGEMENT OF U.S. PATENT NO. 8,794,749
25            33.   Epson incorporates by reference each and every allegation contained in Paragraphs 1

26 through 19 as though fully set forth at length here.

27            34.   Epson owns all right, title, and interest in, including the right to sue thereon and the

28 right to recover for infringement thereof, United States Patent No. 8,794,749 ("the '749 patent"),

                                                       -17-                    Case No. ________________
                                                                 COMPLAINT FOR: PATENT INFRINGEMENT
       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 18 of 42




 1 which was duly and legally issued to Seiko Epson by the United States Patent and Trademark Office

 2 on August 5, 2014. The '749 patent relates generally to ink cartridges for printers. Attached as

 3 Exhibit D to this Complaint is a true and correct copy of the '749 patent.

 4          35.     The '749 patent is valid and enforceable.

 5          36.     On information and belief after conducting a reasonable investigation, Defendants have

 6 infringed and are infringing the '749 patent, as defined by numerous claims of the patent in violation

 7 of 35 U.S.C. § 271(a) by making, using, importing, offering to sell, and selling in this judicial district

 8 and elsewhere aftermarket ink cartridges that operate with Epson ink jet printers, including but not

 9 limited to ink cartridges having model nos. 69, T069, 78, T078, 126, T126, 200XL, T200XL,

10 T200XL120, T200XL220, T200XL320, T200XL420, 273XL, T273XL, 312, 312XL, 676XL

11 T676XL, T676XL120, 802, and T802XL, as well as others that are no more than colorably different

12 from the foregoing (collectively, the "Accused '749 Ink Cartridges"). The specific models of Accused

13 '749 Ink Cartridges identified above were obtained by Epson during its investigation leading to this

14 Complaint from Defendants' online listings on their websites and storefronts on Amazon.com and

15 eBay.com.

16          37.     As a non-limiting example, set forth below is a claim chart with a description of

17 Defendants' infringement of exemplary claim 1 of the '749 patent by the Accused '749 Ink Cartridges.

18 The infringement is shown using a representative ink cartridge (Model No. T200XL120; Control No.

19 8988) from among the Accused '749 Ink Cartridges purchased from Defendants that, for infringement

20 analysis purposes, is representative of and represents all of Defendants' ink cartridges within the

21 Accused '749 Ink Cartridges (i.e., the represented ink cartridges), including, but not limited to, the

22 models identified above. The claim chart below refers to this ink cartridge as "the Representative '749

23 Ink Cartridge." The Representative '749 Ink Cartridge was designed for use in a specific Epson

24 printer, the Epson WorkForce WF-2530 printer ("the Representative '749 Epson Printer"), and for

25 purposes of the analysis set forth herein, the Representative '749 Ink Cartridge was tested in the

26 Representative '749 Epson Printer, as discussed in further detail in the claim chart below.

27

28

                                                       -18-                     Case No. ________________
                                                                  COMPLAINT FOR: PATENT INFRINGEMENT
      Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 19 of 42




 1
         Claim 1 of the '749 Patent              Where found in the Accused '749 Ink Cartridges
 2
     [1a] A printing material container       Each of the Accused '749 Ink Cartridges is a printing
 3   adapted to be attached to a printing     material container (an ink cartridge) adapted to be attached
     apparatus by being inserted into the     to an Epson ink jet printing apparatus. Each of the
 4   printing apparatus in an insertion       Accused '749 Ink Cartridges is inserted, in an insertion
     direction, the printing apparatus        direction, into an Epson ink jet printer. All Epson ink jet
 5   having a print head and a plurality of   printers that accept the Accused '749 Ink Cartridges have a
     apparatus-side electrical contact        print head and a plurality of printer-side (apparatus-side)
 6   members, the printing material           electrical contact members.
     container comprising:
 7                                            These features are shown below using the Representative
                                              '749 Ink Cartridge.
 8
                                              The Representative '749 Ink Cartridge is adapted to be
 9                                            attached to the Representative '749 Epson Printer by being
                                              inserted in an insertion direction, as shown in the following
10                                            photographs:

11

12

13

14

15

16

17

18

19

20

21

22
                                                         The Representative '749 Ink Cartridge
23

24

25

26

27

28

                                                     -19-                     Case No. ________________
                                                                COMPLAINT FOR: PATENT INFRINGEMENT
     Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 20 of 42




 1

 2

 3

 4

 5

 6

 7                                           The Representative '749 Epson Printer

 8                                The following photograph depicts the insertion direction
                                  (blue arrow) in which the Representative '749 Ink Cartridge
 9                                is inserted into the Representative '749 Epson Printer:
10

11

12
                                                                          insertion
13                                                                        direction

14

15

16

17

18
                                  The following photograph shows the Representative '749
19                                Ink Cartridge, a black-ink ink cartridge, attached in the
                                  Representative '749 Epson Printer after the cartridge has
20                                been inserted into the printer in the insertion direction (the
                                  yellow, magenta, and cyan ink cartridges, which are
21                                genuine Epson ink cartridges used to fill the remaining
                                  slots of the cartridge holder, can also be seen):
22

23

24

25

26

27

28

                                         -20-                     Case No. ________________
                                                    COMPLAINT FOR: PATENT INFRINGEMENT
      Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 21 of 42




 1
                                           Representative
 2                                         '749 Ink Cartridge
                                           installed in the
 3                                         Representative
                                           '749 Epson Printer
 4

 5

 6

 7

 8

 9

10
                                           The Epson ink jet printers that accept the Accused '749 Ink
11                                         Cartridges each include a print head for printing and
                                           multiple printer-side electrical contact forming members
12                                         for each ink cartridge accepted by the printer. These
                                           features are shown below for the printer's cartridge holder
13                                         slot that accepts the Representative '749 Ink Cartridge, a
                                           black-ink ink cartridge (the printer's electrical contact
14                                         members for the yellow, magenta, and cyan cartridges can
                                           also be seen in the right photo):
15
                                            zoomed-in view of printer's
16                                          electrical contact forming
                                            members (1 indicated; 9
17                                          shown)

18

19

20

21

22
                                           Accordingly, the Accused '749 Ink Cartridges literally meet
23                                         the preamble of claim 1 of the '749 patent.

24   [1b] an ink supply opening, having    Each of the Accused '749 Ink Cartridges comprises an ink
     an exit, adapted to supply ink from   supply opening having an exit. When attached, the ink
25   the ink cartridge to the printing     supply opening of each of the Accused '749 Ink Cartridges
     apparatus;                            is adapted to supply ink from the cartridge to the Epson ink
26                                         jet printer that accepts the cartridge. The following
                                           photograph depicts the exit of the ink supply opening of the
27                                         Representative '749 Ink Cartridge:

28

                                                   -21-                       Case No. ________________
                                                                COMPLAINT FOR: PATENT INFRINGEMENT
      Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 22 of 42




 1

 2

 3
                                                           exit of ink supply opening
 4
                                            Accordingly, the Accused '749 Ink Cartridges literally meet
 5                                          this limitation of claim 1 of the '749 patent.

 6   [1c] a low voltage electronic device   Each of the Accused '749 Ink Cartridges comprises a low
     adapted to receive and function with   voltage electronic device that comprises a memory device
 7   a low voltage, the low voltage         adapted to receive and function with a low voltage. The
     electronic device comprising a         low voltage electronic device is an integrated circuit ("IC")
 8   memory device;                         chip located on the back of a printed circuit board that is
                                            mounted on a wall of the ink cartridge, as shown below in
 9                                          the Representative '749 Ink Cartridge:

10

11

12

13

14
                                                                             printed circuit board
15                                                                           (green) with low voltage
                                                                             electronic device located
16                                                                           on back
17

18
                                            In addition, the presence of a low voltage electronic device
19                                          (i.e., an IC chip comprising a memory device) is further
                                            confirmed through testing demonstrating that the Epson ink
20                                          jet printers that accept the Accused '749 Ink Cartridges read
                                            the remaining ink level and other descriptive information
21                                          about the ink cartridge from the ink cartridge's memory
                                            device, and display that information on the display screen
22                                          of a connected computer and on the printer's display screen.
                                            The following photographs show the display of such
23                                          information on the computer display screen and the
                                            printer's display screen for the Representative '749 Ink
24                                          Cartridge, containing black ink, attached to the
                                            Representative '749 Epson Printer:
25

26

27

28

                                                   -22-                     Case No. ________________
                                                              COMPLAINT FOR: PATENT INFRINGEMENT
     Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 23 of 42




 1

 2

 3

 4

 5

 6

 7

 8

 9
                                        memory device shows, on the computer's display
10                                      screen, the amount of black ink remaining in the
                                               Representative '749 Ink Cartridge
11

12

13

14

15

16

17

18

19

20                                        memory device shows, on the printer's display
                                         screen, the amount of black ink remaining in the
21                                              Representative '749 Ink Cartridge

22                                All Epson ink jet printers that accept the Accused '749 Ink
                                  Cartridges have similar circuitry and programming in terms
23                                of the voltages and signals they apply to their contact
                                  forming members and, consequently, to the corresponding
24                                contact portions of the Accused '749 Ink Cartridges (the
                                  contact portions are located on the gold-colored metallic
25                                terminals of the ink cartridge shown above). In particular,
                                  Epson printers apply a maximum voltage of approximately
26                                4 volts (a low voltage as compared to the high voltage
                                  discussed in the next limitation) to certain of their contact
27                                forming members that in turn correspond to certain of the
                                  contact portions of the Accused '749 Ink Cartridges that are
28                                connected to the low voltage electronic device comprising

                                         -23-                     Case No. ________________
                                                    COMPLAINT FOR: PATENT INFRINGEMENT
      Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 24 of 42




 1
                                             a memory device. Consequently, the low voltage
 2                                           electronic device is adapted to receive and function with a
                                             low voltage.
 3
                                             Accordingly, the Accused '749 Ink Cartridges literally meet
 4                                           this limitation of claim 1 of the '749 patent.

 5   [1d] a high voltage electronic device   Each of the Accused '749 Ink Cartridges comprises a high
     adapted to receive and function with    voltage electronic device that is adapted to receive and
 6   a high voltage, which is a higher       function with a voltage that is a higher voltage than the
     voltage than the low voltage of the     voltage of the low voltage electronic device. The high
 7   low voltage electronic device; and      voltage electronic device may be, for example, a resistor, or
                                             one or more other coupled electronic components, that
 8                                           is/are capable of receiving and functioning with a high
                                             voltage. The high voltage electronic device is located on
 9                                           the back of a printed circuit board that is mounted on a wall
                                             of the ink cartridge, as shown below in the Representative
10                                           '749 Ink Cartridge:

11

12

13

14

15
                                                                             printed circuit board
                                                                             (green) with high voltage
16
                                                                             electronic device located
                                                                             on back
17

18

19                                           All Epson ink jet printers that accept the Accused '749 Ink
                                             Cartridges have similar circuitry and programming in terms
20                                           of the voltages and signals they apply to their contact
                                             forming members and, consequently, to the corresponding
21                                           contact portions of the Accused '749 Ink Cartridges (the
                                             contact portions are located on the gold terminals of the ink
22                                           cartridge shown above). In particular, Epson printers apply
                                             a voltage of approximately 42 volts (a high voltage as
23                                           compared to the low voltage of approximately 4 volts
                                             applied to the low voltage electronic device discussed in
24                                           the preceding limitation) to two of their contact forming
                                             members that in turn correspond to two of the contact
25                                           portions of the Accused '749 Ink Cartridges that are
                                             connected to the high voltage electronic device.
26                                           Consequently, the high voltage electronic device is adapted
                                             to receive and function with a high voltage.
27
                                             Accordingly, the Accused '749 Ink Cartridges literally meet
28                                           this limitation of claim 1 of the '749 patent.

                                                    -24-                     Case No. ________________
                                                               COMPLAINT FOR: PATENT INFRINGEMENT
      Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 25 of 42




 1
     [1e] a plurality of container-side       Each of the Accused '749 Ink Cartridges comprises a
 2   terminals having contact portions        plurality of container-side terminals that have contact
     adapted and positioned to contact        portions. The contact portions are adapted and positioned
 3   corresponding apparatus-side contact     on the cartridge so that, when the cartridge is attached to
     forming members so that electrical       the printer, the contact portions of the cartridge's terminals
 4   communication is enabled between         contact corresponding printer-side contact forming
     the container and the printing           members so that electrical communication is enabled
 5   apparatus, the contact portions of the   between the cartridge and the printer.
     terminals including a plurality of low
 6   voltage electronic device contact        As seen with respect to limitation 1c above, the terminals
     portions electrically coupled to the     of the Accused '749 Ink Cartridges are the gold colored
 7   low voltage electronic device, and a     metallic portions on the green printed circuit board. The
     first high voltage electronic device     contact portions are located on these gold colored metallic
 8   contact portion and a second high        portions. To confirm the location and arrangement of the
     voltage electronic device contact        terminals' contact portions, the terminals were marked with
 9   portion, each electrically coupled to    black ink, the cartridge was installed in and then removed
     the high voltage electronic device,      from the printer (which caused the printers' contact forming
10   wherein:                                 members to leave scratch marks on the terminals thereby
                                              removing a portion of the black ink that was applied and
11                                            therefore indicating the location of the contact portions),
                                              and the terminals were then photographed. For example,
12                                            the terminals of the Representative '749 Ink Cartridge
                                              before marking with black ink is shown on the left and after
13                                            marking with black ink is shown on the right:

14

15

16

17

18
                                              The resulting marks left by the printer's contact forming
19                                            members on the terminals show the location and
                                              arrangement of the contact portions. These are indicated
20                                            below with annotated yellow boxes superimposed on the
                                              terminals to indicate the location of the contact portions
21                                            (there are a total of nine contact portions, with four contact
                                              portions in a top row and five contact portions in a bottom
22                                            row):
23

24

25

26

27
                                              The contact portions shown above correspond to their
28                                            printer-side contact forming members so that electrical

                                                     -25-                     Case No. ________________
                                                                COMPLAINT FOR: PATENT INFRINGEMENT
     Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 26 of 42




 1
                                  communication is enabled between the ink cartridge and
 2                                the printer, e.g., so the printer can read remaining ink level
                                  and other information from the memory device as
 3                                described above with respect to limitation 1c.

 4                                The above shown contact portions include a plurality of
                                  low voltage electronic device contact portions that are
 5                                electrically coupled to the low voltage electronic device
                                  (specifically, the IC chip comprising a memory device).
 6                                Each low voltage electronic device contact portion is
                                  electrically coupled by the terminal it appears on and by
 7                                other circuitry to the memory device located on the back of
                                  the green printed circuit board. The following photograph
 8                                of the Representative '749 Ink Cartridge shows the low
                                  voltage electronic device contact portions (there are five
 9                                such low voltage electronic device contact portions, as
                                  indicated by superimposed blue boxes):
10

11

12

13

14

15
                                  The contact portions of the Accused '749 Ink Cartridges'
16                                terminals also include first and second high voltage
                                  electronic device contact portions that are each electrically
17                                coupled to the high voltage electronic device discussed
                                  above with respect to limitation 1d. Each high voltage
18                                electronic device contact portion is electrically coupled by
                                  the terminal it appears on and by other circuitry to the high
19                                voltage electronic device on the back of the printed circuit
                                  board. The following photograph of the Representative
20                                '749 Ink Cartridge shows the high voltage electronic device
                                  contact portions (there are two such high voltage electronic
21                                device contact portions, as indicated by superimposed red
                                  boxes):
22

23

24                                  second high                                 first high
                                         voltage                                voltage
25                                    electronic                                electronic
                                          device                                device
26                                       contact                                contact
                                         portion                                portion
27
                                  Accordingly, the Accused '749 Ink Cartridges literally meet
28                                this limitation of claim 1 of the '749 patent.

                                         -26-                     Case No. ________________
                                                    COMPLAINT FOR: PATENT INFRINGEMENT
      Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 27 of 42




 1
     [1f] the contact portions are             The contact portions of each of the Accused '749 Ink
 2   arranged in a first row of contact        Cartridges are arranged in a first row of contact portions
     portions and in a second row of           and in a second row of contact portions that both extend in
 3   contact portions, the first row of        a row direction which is generally orthogonal to the
     contact portions and the second row       insertion direction. The following photographs of the
 4   of contact portions extending in a        Representative '749 Ink Cartridge show the first row and
     row direction which is generally          second row of contact portions extending in a row direction
 5   orthogonal to the insertion direction,    which is generally orthogonal to the insertion direction in
                                               which the Accused '749 Ink Cartridges are inserted into
 6                                             Epson ink jet printers that accept the Accused '749 Ink
                                               Cartridges. The right photo shows an enlarged and
 7                                             annotated view of the printed circuit board shown in the
                                               left photo.
 8

 9
                                                             insertion
10                                                           direction

11

12                                                               90°

13

14                                                               90°

15

16                                                 first row of contact portions (red squares) and second
                                                   row of contact portions (yellow squares), each
17                                                 extending in a row direction (green arrows)
                                                   orthogonal to cartridge insertion direction (blue arrow)
18
                                               Accordingly, the Accused '749 Ink Cartridges literally meet
19                                             this limitation of claim 1 of the '749 patent.
20   [1g] the first row of contact portions    In each of the Accused '749 Ink Cartridges, the first row of
     is disposed at a location that is         contact portions is disposed at a location that is further in
21   further in the insertion direction than   the insertion direction than the second row of contact
     the second row of contact portions,       portions. The following photographs of the Representative
22   and,                                      '749 Ink Cartridge show the first row of contact portions
                                               (red boxes) disposed at a location that is further in the
23                                             cartridge insertion direction than the second row of contact
                                               portions (yellow boxes) (i.e., the first row is deeper in the
24                                             printer than the second row).
25

26

27

28

                                                      -27-                      Case No. ________________
                                                                  COMPLAINT FOR: PATENT INFRINGEMENT
       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 28 of 42




 1

 2
                                                               insertion
 3                                                             direction

 4
                                                                     second row
 5                                                                    of contact
                                                                        portions
 6
                                                                      first row of
 7                                                                        contact
                                                                         portions
 8
                                                     first row of contact portions (red squares) disposed
 9                                                   further in insertion direction (blue arrow) than second
                                                     row of contact portions (yellow squares)
10
                                               Accordingly, the Accused '749 Ink Cartridges literally meet
11                                             this limitation of claim 1 of the '749 patent.
12   [1h] the first row of contact portions    In each of the Accused '749 Ink Cartridges, the first row of
     has a first end position and a second     contact portions has a first end position and a second end
13   end position at opposite ends thereof,    position at opposite ends thereof, the first high voltage
     the first high voltage electronic         electronic device contact portion is disposed at the first end
14   device contact portion is disposed at     position of the first row of contact portions, and the second
     the first end position of the first row   high voltage electronic device contact portion is disposed at
15   of contact portions and the second        the second end position of the first row of contact portions.
     high voltage electronic device
16   contact portion is disposed at the        The following photograph of the Representative '749 Ink
     second end position of the first row      Cartridge shows the first and second high voltage contact
17   of contact portions.                      portions disposed, respectively, at the first and second end
                                               positions at opposite ends of the first row of contact
18                                             portions.
                                                  second high
19
                                                        voltage                                first high voltage
                                                     electronic                                electronic device
20
                                                device contact                                 contact portion
                                                        portion                                disposed at first
21
                                                   disposed at                                 end position of
                                                  second end                                   first row of
22
                                                position of first                              contact portions
                                                row of contact
23
                                                       portions
24
                                               Accordingly, the Accused '749 Ink Cartridges literally meet
25                                             this limitation of claim 1 of the '749 patent.

26

27         38.     On information and belief after conducting a reasonable investigation, Defendants have

28 and are actively, knowingly and intentionally aiding and abetting and inducing infringement of the

                                                       -28-                       Case No. ________________
                                                                    COMPLAINT FOR: PATENT INFRINGEMENT
        Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 29 of 42




 1 '749 patent in violation of 35 U.S.C. § 271(b) by non-parties, including end-users, despite Defendants'

 2 knowledge of the '749 patent.

 3          39.     On information and belief, defendant Straighouttaink's sole general partner, defendant

 4 Nhan Ho, directs and controls the infringing activities of defendant Straightouttaink and has taken and

 5 continues to take active steps to encourage and induce Straighouttaink to infringe by actively running

 6 and directing the businesses, including but not limited to being the principal decision maker regarding

 7 the promotion, advertising, and sale of products that infringe the '749 patent on Defendants' website

 8 and storefronts on internet marketplaces, including ebay.com and myshopify.com discussed above in

 9 paragraphs 11-17.

10          40.     On information and belief, Defendants had knowledge of the '749 patent prior to, or at

11 least since the filing and service of this complaint on Defendants.

12          41.     On information and belief, Defendants are contributing to the infringement of the '749

13 patent in violation of 35 U.S.C. § 271(c) by non-parties by offering to sell or selling within the United

14 States or importing into the United States components of the patented inventions set forth in the '749

15 patent. The components constitute a material part of the inventions. Defendants know that such

16 components are especially made or especially adapted for use in an infringement of the '749 patent.

17 The components are not a staple article or commodity of commerce suitable for substantial

18 noninfringing use.

19          42.     By reason of Defendants' infringing activities, Epson has suffered, and will continue to

20 suffer, substantial damages in an amount to be proven at trial.

21          43.     Defendants' acts complained of herein have damaged and will continue to damage

22 Epson irreparably. Epson has no adequate remedy at law for these wrongs and injuries. Epson is

23 therefore entitled to a preliminary and permanent injunction restraining and enjoining Defendants and

24 their agents, servants, and employees, and all persons acting thereunder, in concert with, or on their

25 behalf, from infringing the claims of the '749 patent.

26          44.     Defendants are not licensed or otherwise authorized to make, use, import, sell, or offer

27 to sell any ink cartridge claimed in the '749 patent, and Defendants' conduct is, in every instance,

28 without Epson's consent.

                                                       -29-                    Case No. ________________
                                                                 COMPLAINT FOR: PATENT INFRINGEMENT
        Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 30 of 42




 1            45.   On information and belief, Defendants' infringement has been and continues to be

 2 willful.

 3                                     THIRD CLAIM FOR RELIEF
 4                                (Patent Infringement—35 U.S.C. § 271)
 5                         INFRINGEMENT OF U.S. PATENT NO. 8,454,116
 6            46.   Epson incorporates by reference each and every allegation contained in Paragraphs 1

 7 through 19 as though fully set forth at length here.

 8            47.   Epson owns all right, title, and interest in, including the right to sue thereon and the

 9 right to recover for infringement thereof, United States Patent No. 8,454,116 ("the '116 patent"),

10 which was duly and legally issued to Seiko Epson by the United States Patent and Trademark Office

11 on June 4, 2013. The '116 patent relates generally to ink cartridges for printers. Attached as Exhibit E

12 to this Complaint is a true and correct copy of the '116 patent.

13            48.   The '116 patent is valid and enforceable.

14            49.   On information and belief after conducting a reasonable investigation, Defendants have

15 infringed and are infringing the '116 patent, as defined by at least one claim of the patent in violation

16 of 35 U.S.C. § 271(a) by making, using, importing, offering to sell, and selling in this judicial district

17 and elsewhere aftermarket ink cartridges that operate with Epson ink jet printers, including but not

18 limited to replacement cartridge chips and ink cartridges having model nos. 69, T069, 78, T078,

19 200XL, T200XL, T200XL120, T200XL220, T200XL320, T200XL420, 273XL, , T273XL, 312,

20 312XL, 676XL, T676XL120, 802, and T802XL, as well as others that are no more than colorably

21 different from the foregoing (collectively, the "Accused '116 Ink Cartridges"). The specific models of

22 Accused '116 Ink Cartridges and replacement cartridge chips identified above were obtained by Epson

23 during its investigation leading to this Complaint from Defendants' online listings on its website, and

24 storefronts on ebay.com and myshopify.com.

25            50.   As a non-limiting example, set forth below is a claim chart with a description of

26 Defendants' infringement of claim 18 of the '116 patent by the Accused '116 Ink Cartridges. The

27 infringement is shown using a representative ink cartridge (Model No. T676XL120; Control No.

28 10482) from among the Accused '116 Ink Cartridges purchased from Defendants that, for

                                                       -30-                     Case No. ________________
                                                                  COMPLAINT FOR: PATENT INFRINGEMENT
       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 31 of 42




 1 infringement analysis purposes, is representative of and represents all of Defendants' ink cartridges

 2 within the Accused '116 Ink Cartridges (i.e., the represented ink cartridges), including, but not limited

 3 to, the models identified above. The claim chart below refers to this ink cartridge as "the

 4 Representative '116 Ink Cartridge." The Representative '116 Ink Cartridge was designed for use in a

 5 specific Epson printer, the Epson WorkForce Pro WP-4530 printer ("the Representative '116 Epson

 6 Printer"), and for purposes of the analysis set forth herein, the Representative '116 Ink Cartridge was

 7 tested in the Representative '116 Epson Printer, as discussed in further detail in the claim chart below.

 8
          Claim 18 of the '116 patent           Where found in the Accused '116 Ink Cartridges
 9
     [18a]. A circuit board mountable on      A circuit board is mounted on the Representative '116
10   a printing material container that is    Ink Cartridge (model no. T676XL120; control no.
     used in an ink jet printing apparatus,   10482), which itself is a printing material container and
11   the ink jet printing apparatus having    that is used in an Epson ink jet printing apparatus (e.g.,
     a print head and a plurality of          the Representative '116 Epson Printer) having a print
12   apparatus-side contact forming           head and a plurality of apparatus-side contact forming
     members, the printing material           members.
13   container having a body and an ink
     supply opening, the ink supply           The Representative '116 Ink Cartridge has a body and
14   opening having an exit on an             an ink supply opening having an exit on an exterior
     exterior portion of the body and         portion of the body and being adapted to supply ink
15   being adapted to supply ink from the     from the Representative '116 Ink Cartridge to the
     printing material container to the       Epson ink jet printing apparatus.
16   printing apparatus, the circuit board
     comprising:                              The Representative '116 Ink Cartridge is a printing
17                                            material container with a mounted circuit board.

18                                            The following photos depict the circuit board (green
                                              with gold-colored metallic terminals) mounted on the
19                                            Representative '116 Ink Cartridge containing black ink.

20

21

22

23

24

25
                                              The Representative '116 Ink Cartridge is used in any of
26                                            the following Epson ink jet printer (printing apparatus)
                                              models: Epson WorkForce Pro WP-4010, WP-4020,
27                                            WP-4023, WP-4090, WP-4520, WP-4530, WP-4533,
                                              WP-4540, and WP-4590 (the "Epson Ink Jet Printers").
28

                                                       -31-                    Case No. ________________
                                                                 COMPLAINT FOR: PATENT INFRINGEMENT
     Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 32 of 42




 1
                                  The following photo depicts the Epson WorkForce Pro
 2                                WF-4530 ink jet printer.

 3

 4

 5

 6

 7

 8

 9                                The Epson Ink Jet Printers each include a print head for
                                  printing and multiple printer-side contact forming
10                                members.
                                  The Representative '116 Ink Cartridge has a body, as
11                                depicted below.

12                                  body

13

14

15

16
                                  The Representative '116 Ink Cartridge has an ink
17                                supply opening having an exit on an exterior portion of
                                  the body. When mounted, the ink supply opening is
18                                adapted to supply ink from the printing material
                                  container (i.e., the cartridge) to the Epson Ink Jet
19                                Printers.
20                                The following photo depicts the exit of the
                                  Representative '116 Ink Cartridge's ink supply opening.
21

22

23

24

25
                                     exit of ink supply
26                                   opening

27                                Accordingly, the Representative '116 Ink Cartridge
                                  literally meets the preamble of claim 18 of the '116
28                                patent.

                                           -32-                         Case No. ________________
                                                          COMPLAINT FOR: PATENT INFRINGEMENT
      Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 33 of 42




 1
     [18b] a memory device adapted to       The circuit board mounted on the Representative '116
 2   be driven by a memory driving          Ink Cartridge comprises a memory device that is
     voltage;                               adapted to be driven by a memory driving voltage.
 3
                                            The following photo depicts the circuit board (green
 4                                          with gold-colored metallic terminals) mounted on the
                                            Representative '116 Ink Cartridge. The memory device
 5                                          is located on the back of the circuit board and is not
                                            visible in this view.
 6

 7

 8

 9

10

11
                                                                                  circuit board
12                                                                                (memory device on
                                                                                  back)
13
                                            All Epson ink jet printers that accept the
14                                          Representative '116 Ink Cartridge have similar
                                            circuitry and programming in terms of the voltages and
15                                          signals they apply to their contact forming members
                                            and, consequently, to the corresponding contact
16                                          portions of the Representative '116 Ink Cartridge (the
                                            contact portions are located on the gold-colored
17                                          metallic terminals of the ink cartridge shown above).
                                            In particular, Epson printers apply a maximum voltage
18                                          of approximately 4 volts (a low voltage as compared to
                                            the high voltage discussed in the next limitation) to
19                                          certain of their contact forming members that in turn
                                            correspond to certain of the contact portions of the
20                                          Representative '116 Ink Cartridge that are connected to
                                            the memory. Consequently, the memory device is
21                                          adapted to be driven by a memory driving voltage.
                                            This was confirmed through testing during the ITC 946
22                                          Investigation.

23                                          Accordingly, the Representative '116 Ink Cartridge
                                            literally meets this limitation of claim 18 of the '116
24                                          patent.

25   [18c] an electronic device adapted     The circuit board mounted on the Representative '116
     to receive a voltage higher than the   Ink Cartridge comprises an electronic device that is
26   memory driving voltage; and            adapted to receive a voltage that is a higher voltage
                                            than the voltage of the memory device. The electronic
27                                          device that receives a higher voltage may be, for
                                            example, a resistor, or one or more other coupled
28                                          electronic components, that is/are capable of receiving

                                                    -33-                     Case No. ________________
                                                               COMPLAINT FOR: PATENT INFRINGEMENT
      Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 34 of 42




 1
                                              a high voltage. The electronic device is located on the
 2                                            back of a printed circuit board that is mounted on a
                                              wall of the Representative '116 Ink Cartridge shown in
 3                                            the above limitation.

 4                                            Moreover, all Epson ink jet printers that accept the
                                              Representative '116 Ink Cartridge have similar
 5                                            circuitry and programming in terms of the voltages and
                                              signals they apply to their contact forming members
 6                                            and, consequently, to the corresponding contact
                                              portions of the circuit board mounted on the
 7                                            Representative '116 Ink Cartridge (the contact portions
                                              are located on the gold terminals of circuit board
 8                                            mounted on the ink cartridge shown above). In
                                              particular, Epson printers apply a voltage of
 9                                            approximately 42 volts (a high voltage as compared to
                                              the low voltage of approximately 4 volts applied to the
10                                            memory device discussed in the preceding limitation)
                                              to two of their contact forming members that in turn
11                                            correspond to two of the contact portions of the circuit
                                              board mounted on the Representative '116 Ink
12                                            Cartridge that are connected to the electronic device.
                                              Consequently, the electronic device is adapted to
13                                            receive and function with a high voltage. This was
                                              confirmed through testing during the ITC 946
14                                            Investigation.

15                                            Accordingly, the Representative '116 Ink Cartridge
                                              literally meets this limitation of claim 18 of the '116
16                                            patent.

17   [18d] a plurality of terminals           The circuit board mounted on the Representative '116
     having contact portions adapted and      Ink Cartridge comprises a plurality of terminals that
18   positioned to contact corresponding      have contact portions. The contact portions are
     apparatus-side contact forming           adapted and positioned on the cartridge so that, when
19   members so that electrical               the cartridge is mounted on the printer, the contact
     communication is enabled with the        portions of the cartridge's terminals contact
20   ink jet printing apparatus, the          corresponding printer-side contact forming members so
     contact portions of the terminals        that electrical communication is enabled with the
21   including a plurality of memory          printer.
     contact portions electrically coupled
22   to the memory device, a first            As discussed at 18(a) and 18(b) supra, the terminals of
     electronic device contact portion        the Representative '116 Ink Cartridge's circuit board
23   electrically coupled to the electronic   are the gold colored metallic portions on the green
     device, a second electronic device       circuit board, reproduced in enlarged form below.
24   contact portion electrically coupled
     to the electronic device, and a short
25   detection contact portion positioned
     and arranged to electrically contact a
26   contact forming member that itself
     is electrically coupled to a short
27   detection circuit of the printing
     apparatus, wherein:
28

                                                      -34-                     Case No. ________________
                                                                 COMPLAINT FOR: PATENT INFRINGEMENT
     Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 35 of 42




 1

 2

 3

 4

 5

 6
                                                                          short
 7
                                                                          detection
                                                                          contact
 8
                                                                          portion
 9
                                  To determine the precise location of the terminals'
10                                contact portions, the following steps were taken: (1)
                                  using a marker, black ink was applied to the terminals
11                                and the terminal arrangement photographed; (2) the
                                  Representative '116 Ink Cartridge was installed in and
12                                removed from the printer; and (3) the terminal
                                  arrangement was photographed. The following photo
13                                shows the terminals after the application of black ink
                                  with a marker.
14

15

16

17

18

19

20

21

22
                                  The step of installing and removing the cartridge from
23                                the printer, causes the printer's contact forming
                                  members (discussed at 18(a), supra) to leave scratch
24                                marks on the terminals thereby removing a portion of
                                  the black ink that was applied with the marker. The
25                                following photo shows the terminals after the cartridge
                                  was installed and removed from the printer.
26                                The contact portions of the circuit board's terminals are
                                  the most pronounced portions of the scratch marks (all
27                                of which contact corresponding printer-side contact
                                  forming members so that electrical communication is
28                                enabled with the printer, e.g., so that the printer can

                                          -35-                    Case No. ________________
                                                    COMPLAINT FOR: PATENT INFRINGEMENT
     Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 36 of 42




 1
                                  read remaining ink level and other information from
 2                                the memory device as described in 18(b), supra). The
                                  following annotated photo shows the location of the
 3                                contact portions annotated by red circles.

 4

 5

 6

 7

 8

 9

10

11

12                                The contact portions of the circuit board's terminals
                                  include a plurality of memory contact portions that are
13                                electrically coupled to the memory device. Each
                                  memory contact portion is electrically coupled by the
14                                terminal it appears on to a "via," which is a through-
                                  hole (through the circuit board) that electrically
15                                couples the terminal to wiring on the back of the circuit
                                  board. The wiring on the back of the circuit board
16                                electrically couples the via (and, therefore, the contact
                                  portion of the terminal) to an electrical lead of the IC
17                                chip containing the memory device mounted on the
                                  back of the circuit board. In combination, these
18                                components electrically couple the memory contact
                                  portion to the memory device.
19
                                  The following annotated photo depicts the five
20                                memory contact portions (in blue) located on the
                                  terminals on the front of the circuit board.
21

22

23

24

25

26

27

28

                                          -36-                    Case No. ________________
                                                    COMPLAINT FOR: PATENT INFRINGEMENT
     Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 37 of 42




 1

 2

 3

 4

 5

 6

 7

 8

 9
                                                         memory contact portions
10
                                  The contact portions of the circuit board's terminals
11                                include a first and second electronic device contact
                                  portion that are each electrically coupled to the
12                                electronic device (specifically, the resistor). Each
                                  electronic device contact portion is electrically coupled
13                                by the terminal it appears on to a via that electrically
                                  couples the terminal to wiring located on the back of
14                                the circuit board. The wiring on the back of the circuit
                                  board electrically couples the via (and, therefore, the
15                                contact portion of the terminal) to an electrical lead of
                                  the resistor mounted on the back of the circuit board.
16                                In combination, these components electrically couple
                                  the first and second electronic device contact portions
17                                to the resistor.
18                                The following annotated photo depicts the first and
                                  second electronic device contact portions (in red)
19                                located on the terminals on the front of the circuit
                                  board.
20

21

22

23

24

25

26                                               first                             second
                                    electronic device                              electronic device
27                                   contact portion                               contact portion

28

                                           -37-                        Case No. ________________
                                                         COMPLAINT FOR: PATENT INFRINGEMENT
      Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 38 of 42




 1
                                            The contact portions of the circuit board's terminals
 2                                          include a short detection contact portion that is
                                            positioned and arranged to electrically contact a
 3                                          contact forming member of the Epson Ink Jet Printers
                                            that is itself electrically coupled to a short detection
 4                                          circuit of the printers.

 5                                          The following photo depicts the short detection contact
                                            portion (in green).
 6

 7

 8

 9

10

11
                                                                                     short
12                                                                                   detection
                                                                                     contact
13                                                                                   portion

14
                                            Moreover, all Epson ink jet printers that accept the
15                                          Representative '116 Ink Cartridge have similar
                                            circuitry and programming in terms of the operation of
16                                          the short detection contact portion. In particular, when
                                            the printers are operated while the short detection
17                                          contact portion is electrically shorted to the second
                                            electronic device contact portion, the printers stop the
18                                          receipt of the voltage higher than the memory driving
                                            voltage by the second electronic device contact portion,
19                                          and display an error message to the user on the display
                                            screen of a connected computer and on the printer
20                                          display screen (if the printer has a display screen).
                                            This was confirmed through testing during the ITC 946
21                                          Investigation.
22                                          Accordingly, the Representative '116 Ink Cartridge
                                            literally meets this limitation of claim 18 of the '116
23                                          patent.
24   [18e] the contact portions are         The contact portions of the Representative '116 Ink
     arranged so that, when the terminal    Cartridge's circuit board are arranged so that, when the
25   arrangement is viewed from the         terminal arrangement is viewed from the vantage of the
     vantage of the contact forming         printer's contact forming members, with the terminals
26   members, with the terminals            oriented as if in contact with the contact forming
     oriented as if in contact with the     members so that electrical communication is enabled
27   contact forming members so that        with the printer, and with the ink cartridge oriented so
     electrical communication is enabled    that the exit of the ink supply opening faces
28   with the ink jet printing apparatus,   downwards, then the contact portion farthest to the left

                                                    -38-                     Case No. ________________
                                                               COMPLAINT FOR: PATENT INFRINGEMENT
      Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 39 of 42




 1
     and with the ink cartridge oriented       is the first electronic device contact portion, the contact
 2   with the exit of the ink supply           portion that is farthest to the right is the second
     opening facing downwards, the             electronic device contact portion, the contact portion
 3   contact portion farthest to the left is   that is second farthest to the right is a short detection
     the first electronic device contact       contact portion, and the memory contact portions are
 4   portion, the contact portion that is      located to the left of the short detection contact portion
     farthest to the right is the second       and to the right of the first electronic device contact
 5   electronic device contact portion,        portion.
     the contact portion that is second
 6   farthest to the right is the short
     detection contact portion, and the        The following photo depicts the terminal arrangement
 7   memory contact portions are located       when it is viewed from the vantage of the printer's
     to the left of the short detection        contact forming members, with the terminals oriented
 8   contact portion and to the right of       as if in contact with the contact forming members so
     the first electronic device contact       that electrical communication is enabled with the
 9   portion.                                  printer, and with the ink cartridge oriented so that the
                                               exit of the ink supply opening faces downwards.
10

11

12

13

14

15

16

17                                                     terminal arrangement viewed from vantage of
                                                      printer's contact forming members . . . with the
18                                                    exit of the ink supply opening facing downwards

19
                                               The following photo depicts the arrangement of the
20                                             contact portions when the terminal arrangement is
                                               viewed as described above.
21

22

23

24

25

26

27

28

                                                       -39-                     Case No. ________________
                                                                  COMPLAINT FOR: PATENT INFRINGEMENT
       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 40 of 42




 1

 2

 3

 4

 5
                                                contact portion                                      short detection
 6                                                present here,                                      contact portion
                                                 but not called                                      (second farthest
 7                                                 out by claim                                      to right)
                                                              first                                second
 8                                              electronic device                                  electronic device
                                                  contact portion                                  contact portion
 9                                               (farthest to left)                                (farthest to right)
                                                                        memory contact portions
10                                                                (left of the short detection contact
                                                                  portion and to the right of the first
11                                                                 electronic device contact portion)

12
                                              Accordingly, the Representative '116 Ink Cartridge
13                                            literally meets this limitation of claim 18 of the '116
                                              patent.
14

15          51.     On information and belief after conducting a reasonable investigation, Defendants have
16 and are actively, knowingly and intentionally aiding and abetting and inducing infringement of the

17 '116 patent in violation of 35 U.S.C. § 271(b) by non-parties, including end-users, despite Defendants'

18 knowledge of the '749 patent.

19          52.     On information and belief, defendant Straighouttaink's sole general partner, defendant
20 Nhan Ho, directs and controls the infringing activities of defendant Straightouttaink and has taken and

21 continues to take active steps to encourage and induce Straightouttaink to infringe by actively running

22 and directing the businesses, including but not limited to being the principal decision maker regarding

23 the promotion, advertising, and sale of products that infringe the '116 patent on Defendants' website

24 and storefronts on internet marketplaces, including ebay.com and myshopify.com discussed above in

25 paragraphs 11-17.

26          53.     On information and belief, Defendants had knowledge of the '116 patent prior to, or at
27 least since the filing and service of this complaint on Defendants.

28

                                                       -40-                         Case No. ________________
                                                                      COMPLAINT FOR: PATENT INFRINGEMENT
       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 41 of 42




 1            54.   On information and belief, Defendants are contributing to the infringement of the '116

 2 patent in violation of 35 U.S.C. § 271(c) by non-parties by offering to sell or selling within the United

 3 States or importing into the United States components of the patented inventions set forth in the '116

 4 patent. The components constitute a material part of the inventions. Defendants know that such

 5 components are especially made or especially adapted for use in an infringement of the '116 patent.

 6 The components are not a staple article or commodity of commerce suitable for substantial

 7 noninfringing use.

 8            55.   By reason of Defendants' infringing activities, Epson has suffered, and will continue to

 9 suffer, substantial damages in an amount to be proven at trial.

10            56.   Defendants' acts complained of herein have damaged and will continue to damage

11 Epson irreparably. Epson has no adequate remedy at law for these wrongs and injuries. Epson is

12 therefore entitled to a preliminary and permanent injunction restraining and enjoining Defendants and

13 their agents, servants, and employees, and all persons acting thereunder, in concert with, or on their

14 behalf, from infringing the claims of the '116 patent.

15            57.   Defendants are not licensed or otherwise authorized to make, use, import, sell, or offer

16 to sell any ink cartridge claimed in the '116 patent, and Defendants' conduct is, in every instance,

17 without Epson's consent.

18            58.   On information and belief, Defendants' infringement has been and continues to be

19 willful.

20                                        PRAYER FOR RELIEF
21            WHEREFORE, Epson prays for judgment against Defendants as follows:

22            A.    That the Epson Patents are valid and enforceable;

23            B.    That Defendants have infringed and are infringing the Epson Patents;

24            C.    That such infringement is willful;

25            D.    That Defendants and their subsidiaries, affiliates, parents, successors, assigns,

26 officers, agents, representatives, servants, and employees, and all persons in active concert or

27 participation with them, be preliminarily and permanently enjoined from continued infringement

28 of the Epson Patents;

                                                       -41-                    Case No. ________________
                                                                 COMPLAINT FOR: PATENT INFRINGEMENT
       Case 5:19-cv-08240-VKD Document 1 Filed 12/18/19 Page 42 of 42




 1          E.      That Defendants be ordered to pay Epson its damages caused by Defendants'

 2 infringement of the Epson Patents and that such damages be trebled, together with interest

 3 thereon;

 4          F.      That this case be declared exceptional pursuant to 35 U.S.C. § 285 and that Epson

 5 be awarded its reasonable attorneys' fees, litigation expenses and expert witness fees, and costs;

 6 and

 7          G.      That Epson have such other and further relief as the Court deems just and proper.

 8
                                          JURY TRIAL DEMAND
 9
            Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs request a trial by jury of all issues so triable.
10

11
     DATED: December 18, 2019                     QUINN EMANUEL URQUHART &
12                                                SULLIVAN, LLP
13

14
                                                    By          /s/ Tigran Guledjian
15                                                       Tigran Guledjian
                                                         California Bar No. 207613
16                                                       Email: tigranguledjian@quinnemanuel.com
                                                         Richard H. Doss
17                                                       California Bar No. 204078
                                                         Email: richarddoss@quinnemanuel.com
18                                                       Quinn Emanuel Urquhart & Sullivan, LLP
                                                         865 South Figueroa Street, 10th Floor
19                                                       Los Angeles, CA 90017
                                                         Telephone: (213) 443-3000
20
                                                         Attorneys for Plaintiffs Seiko Epson Corporation,
21                                                       Epson America, Inc., and Epson Portland Inc.

22

23

24

25

26

27

28

                                                         -42-                    Case No. ________________
                                                                   COMPLAINT FOR: PATENT INFRINGEMENT
